JOURNAL ENTRY AND OPINION
{¶ 1} Defendant-appellant, the State of Ohio, appeals the April 18, 2008 trial court judgment granting the motion for immediate relief from community notification filed by plaintiff-appellee Thomas Boylan. We dismiss.
 {¶ 2} Boylan pleaded guilty in 1999 to one count of gross sexual imposition. He was sentenced to six months and labeled a sexually oriented offender under former R.C. 2950.09. In 2007, Boylan was reclassified by the Ohio Attorney General as a Tier III sex offender under the newly-enacted Adam Walsh Act. Boylan filed a petition in the court of common pleas challenging the constitutionality of the Act and a motion for immediate relief from community notification. The court granted Boylan's motion for immediate relief from community notification; his claim that the Act is unconstitutional remains pending.
 {¶ 3} Because a claim remains pending, we dismiss for lack of a final appealable order. See Jones v. State, Cuyahoga App. No. 91359,2009-Ohio-629; Hughes v. State, Cuyahoga App. No. 91363, 2009-Ohio-630; and George v. State, Cuyahoga App. No. 91504, 2009-Ohio-595.
It is ordered that appellee recover from appellant costs herein taxed.
  The court finds there were reasonable grounds for this appeal. *Page 4
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  KENNETH A. ROCCO, P.J., and ANN DYKE, J., CONCUR. *Page 1